DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Correction/Supplement to Prior Notice of Allowance
The information disclosure statement (IDS) submitted on 12/22/2021 was filed after the mailing date of the notice of allowance on 9/30/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The remaining portion of this document is identical to the prior mailed notice of allowance.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Non-elected without traverse claims 14-18 have been cancelled.
Note, although withdrawn method claim 14 contains some overlapping subject matter with the allowed device claim, it does not contain every limitation of the allowable device, and is not considered a process of making or using an allowable product.
Allowable Subject Matter
Claims 7, 8, and 13 are allowed.

As indicated in the prior office action, the prior art of record neither teaches nor renders obvious each claim limitation including wherein the nozzle contains a series of hinges and overlapping sheets within the nozzle, the hinges and overlapping sheets configured to control the diameter of the variable diameter divergent part as claimed in the claim.
The closest prior art, Lupoi (NPL 20111 - of record), discloses a similar device (see image below, see prior rejection), however there is no fair reason why the Lupoi device would be modified to comprise a series of hinges and overlapping sheets within the device, the hinges and overlapping sheets configured to control the diameter of the variable diameter divergent part as claimed in the claim.

    PNG
    media_image1.png
    728
    1288
    media_image1.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R KRASNOW whose telephone number is (571)270-1154.  The examiner can normally be reached on M-R: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










    
        
            
        
            
        
            
        
            
    

    
        1 https://www.sciencedirect.com/science/article/pii/S0257897211007535#f0005